      Case 1:20-cv-02974-PGG-SLC Document 140 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PRECISION MEDICINE GROUP, LLC,
PRECISIONADVISORS GROUP, INC., and PRECISION
MEDICINE GROUP HOLDINGS, INC.,

                               Plaintiffs,
                                                             CIVIL ACTION NO.: 20 Civ. 2974 (PGG) (SLC)
         -v-
                                                                                ORDER
BLUE MATTER, LLC,

                               Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the discovery conference held today, August 11, 2021, regarding the parties’

dispute outlined in their July 27, 2021 joint letter (ECF No. 137), the Court orders as follows:

   1. By August 18, 2021, Defendant shall provide Plaintiffs with an affidavit from the

         vendor that Defendant used to collect its electronically stored information (“ESI”).

         The affidavit shall set forth all locations, storage devices, or other repositories

         from which the vendor collected Defendant’s ESI.

Dated:          New York, New York
                August 11, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
